Filed 8/25/21 In re F.G. CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE


 In re F.G. et al., Persons Coming Under the
 Juvenile Court Law.

 ORANGE COUNTY SOCIAL SERVICES
 AGENCY,
                                                                         G060143
      Plaintiff and Respondent,
                                                                         (Super. Ct. Nos. 18DP1250,
           v.                                                             18DP1251, 18DP1252 &
                                                                          18DP1253)
 P.M.,
                                                                         OPINION
      Defendant and Appellant.



                   Appeal from an order of the Superior Court of Orange County, Dennis J.
Keough, Judge. Affirmed.
                   Jesse McGowan, under appointment by the Court of Appeal, for Defendant
Appellant.
                   Leon J. Page, County Counsel, Karen L. Christensen and Aurelio Torre,
Deputy County Counsel, for Plaintiff and Respondent.
                   No appearance for the Minors.
                                  *           *          *
                                      INTRODUCTION
              P.M. (mother) is the mother of four children who were declared dependents
                                                                                         1
of the juvenile court: F.G. (now 15 years of age), S.G. (13), A.G. (12), and D.G. (4).
              After reunification services were terminated and the matter was set for a
permanency hearing under Welfare and Institutions Code section 366.26 (all further
statutory references are to the Welfare and Institutions Code), mother filed a section 388
petition. Mother’s petition asked that D.G. be returned to mother’s care and custody, or
that the section 366.26 hearing as to D.G. be continued. The juvenile court found that
mother had made a prima facie showing and scheduled an evidentiary hearing on the
section 388 petition. After that hearing, the juvenile court denied the petition.
              On appeal, mother contends that the children’s counsel had a conflict of
interest because she could not independently evaluate D.G.’s best interests while
continuing to represent F.G., S.G., and A.G., whose statements to the social worker
formed a portion of the Orange County Social Services Agency’s (SSA) recommendation
against mother’s section 388 petition.
              We affirm. There was no actual conflict of interest in the children’s
counsel’s continued representation of all four minor children, even after mother sought to
regain custody of the youngest child. Even if we were to find there was a conflict of
interest, any error in allowing counsel to continue representing all four children was
harmless because there was no reasonable probability that the juvenile court would have
granted the section 388 petition even if new counsel had been appointed for D.G.




1
  Where appropriate, for ease of reading, we will refer to the four children collectively as
“the children.” Fr.G. is the father of F.G., S.G., and A.G. J.Q. is the father of D.G.
Neither of the fathers is a party to this appeal.
                                              2
                  STATEMENT OF FACTS AND PROCEDURAL HISTORY
                                             I.
                      DETENTION, JURISDICTION, AND DISPOSITION
              In November 2018, mother and her four children were homeless and
staying at the home of a friend in Orange County. While they were preparing to leave the
home, A.G., then nine years of age, accidentally locked the car keys inside mother’s
vehicle. Mother became upset and struck A.G. several times with a shoe or sandal and
slapped and punched her. Mother reported she was “too mad” to recall what had
happened. A.G. had scratches and abrasions on the side of her neck and face, and her
face was swollen. Mother was arrested for child abuse, and SSA took the children into
protective custody. F.G. reported that mother “hit us all equally.” The friend with whom
the family was staying had “observe[d] several incidents where the mother became angry
at the children and screamed at them for no reason.”
              SSA filed a petition alleging that the children came within the juvenile
                                                                             2
court’s jurisdiction pursuant to section 300, subdivisions (b)(1), (g), and (j). The Law
Offices of Harold LaFlamme were appointed by the juvenile court to represent all four
children. SSA placed the children with a maternal great-aunt (the caregiver). The
caregiver reported that the children adapted well to living in her home, maintaining a
schedule, and doing chores.
              The juvenile court sustained the petition as amended, removed the children
from mother’s custody, and ordered reunification services for mother.




2
  The petition originally alleged A.G. was subject to section 300, subdivision (a); at the
jurisdiction hearing, the juvenile court struck that allegation on SSA’s motion.
                                             3
                                             II.
    POSTDISPOSITION, MOTHER RECEIVES REUNIFICATION SERVICES AND HAS VISITATION
                                WITH THE CHILDREN

               While mother’s visitation with the children between March and November
2019 was “minimal,” after she changed her work schedule and received a bus pass she
began attending weekly supervised visits. F.G., S.G., and A.G. initially wanted to return
home, although they enjoyed living with the caregiver and felt safe and loved in her
home. A.G. reported that mother told her to fabricate allegations of physical abuse
against the caregiver. Mother and the caregiver did not get along.
               The children continued to thrive in the caregiver’s care and exhibited no
behavioral concerns. The caregiver expressed her willingness to provide a permanent
placement for the children.
                                                                              3
               In April 2020, mother had another baby with a new boyfriend. SSA did
not file a dependency petition for this child, but instead offered mother voluntary services
through the Priority Center.
               Due to the COVID-19 pandemic, visits between mother and the children
were conducted by video phone calls from March through June 2020. Both the caregiver
and the children reported that the calls were infrequent and short. S.G. believed that
mother only called because she had to, and the children did not believe mother cared
about them or had time for them. The children wanted to remain in the caregiver’s care
and did not want to reunify with mother.
               When in-person visitation resumed, mother spent a lot of time on the phone
during the visits and showed favoritism to F.G. Although mother left visits early to pick
up her boyfriend from work and on one occasion left D.G. in the caregiver’s care, the
children appeared to enjoy themselves and reported that visits were improving and


3
    This child is not involved in the present dependency proceeding.
                                             4
mother was talking to them more. Mother requested that someone other than the
caregiver supervise the visits. After in-person visits resumed, mother stopped calling the
children, and her only communication with them was during the single weekly in-person
visit.
              In August 2020, SSA authorized additional unsupervised visitation at a
local park on Sundays. At the first unsupervised visit, mother violated the established
rules in at least the following ways: allowing her boyfriend and his family to attend the
visit; failing to follow social distancing and mask wearing protocols; driving the children
to a different location although she did not have a driver’s license; returning the children
three hours after the scheduled end of the visit; and lying to the caregiver. When
confronted during a telephone conversation with these violations, mother became
defensive, yelled at the social worker, and abruptly hung up. SSA urged mother to work
on her relationship with the children before bringing her boyfriend to their visits. Mother
was “adamant” that she could not attend Sunday visits without her boyfriend.
              In September 2020, SSA again authorized unsupervised visits. Despite the
children stating they did not want mother’s boyfriend at the visits, he showed up at the
very first one that mother attended. Although mother told the caregiver her boyfriend
was only dropping her off and picking her up, the children reported that he was there for
the entire visit. A.G. told the social worker that during visits, mother would bring up the
court case and demand that the children say who they wanted to live with, and threatened
to only fight to regain custody of D.G.
              At the contested 18-month hearing, the juvenile court found that mother
had made only moderate progress, and therefore terminated reunification services and
scheduled a section 366.26 hearing. All parties agreed that the recommended permanent
plan would be legal guardianship.




                                              5
              The caregiver expressed a commitment to provide the children with a
permanent home as their legal guardian. The children felt comfortable in the caregiver’s
home. According to the social worker’s report, “[t]he [prospective] legal guardian has
also integrated the children into her own family unit [and] provides consistent love and
attention. The children trust the [prospective] legal guardian and feel safe sharing the
issues or concerns they have with her.”
              Mother continued visiting with the children. During some of the visits,
mother and the children participated in telephonic family therapy. The visits generally
went well and mother acted appropriately.
              The three older children, however, expressed concern about mother’s
behavior generally, and specifically at the park visits. The children claimed they were
supervising D.G. during visits, not mother. D.G. fell into a lake at the park on two
occasions when mother was not paying attention to her. On another occasion, D.G. got
lost after leaving the restroom without S.G., and was later found with another group of
people in the park. The children also reported that mother’s boyfriend made them feel
uncomfortable when he attended visits, and would scream and curse at mother when he
called her via the Bluetooth speaker in her car. The children also claimed mother told
them the caregiver only wanted them for the money, and blamed the children for her lack
of progress in the case. A.G. told the caregiver that mother hurt her feelings by saying
she smelled like “rotten sausage.”
              F.G., S.G., and A.G. were “indifferent” about returning to mother’s care.
D.G. was too young to express an opinion. A new child welfare investigation was
initiated after F.G. and A.G. reported that, during a February 2021 visit, mother’s
boyfriend refused to sit at a separate table and “began pulling the mother’s arms and
biting her fingers.” A.G. claimed mother blamed her for the new investigation and




                                             6
looked at her in an “awful way.” A.G. then refused to participate in further visits with
mother.
              The children’s therapist reported that the children wanted to remain with
the caregiver because they did not trust that mother could prevent future homelessness.
                                              III.
                                 THE SECTION 388 PETITION
              On the day of the section 366.26 hearing, mother filed a section 388
petition asking the juvenile court to return D.G. to her care or, in the alternative, to
liberalize visitation with D.G. and continue the section 366.26 hearing for D.G. Mother’s
declaration stated: she was currently in counseling; she was receiving voluntary services
through the Priority Center for her youngest child (born during the dependency
proceedings but not involved in them); her youngest child was sleeping though the night
and starting to walk, making it easier to care for that child and D.G.; she was living in a
two-bedroom apartment where D.G. would have her own room; she accepted the decision
of F.G., S.G., and A.G. to stay with the caregiver; she would be better able to care for just
D.G. and her youngest child than all five children; D.G. called her “Mommy” and often
said “I love you,” “I miss you,” and “Can I go with you?”; D.G. had taken on the role of
an older sister to mother’s youngest child; D.G. was “missing out on learning milestones
and developmental stages with her mother”; mother had a stable and productive lifestyle,
had her youngest child in her custody, had stable housing, and was committed to
continuing in services; she had completed or was actively participating in the components
of her case plan; and she had a strong bond with D.G.
              The juvenile court found mother had made a prima facie case, and ordered
an evidentiary hearing on the petition.




                                               7
                                               IV.
    THE EVIDENTIARY HEARING; THE JUVENILE COURT DENIES THE SECTION 388 PETITION
         AND ORDERS LEGAL GUARDIANSHIP AS THE CHILDREN’S PERMANENT PLAN

               The children’s counsel continued to represent all four children at the
evidentiary hearing; no party raised an objection. At the evidentiary hearing on mother’s
section 388 petition, the court considered testimony from mother and the social worker,
and admitted SSA’s most recent reports. The parties stipulated that mother had given
                                           4
birth to a sixth child the previous day.
               The social worker testified she would have concerns regarding D.G.’s
safety if she were returned to mother’s care. These concerns were exacerbated by D.G.’s
inability to articulate safety concerns due to her age, mother’s lack of supervision of
D.G., mother’s failure to follow rules, and her failure to take care of the children’s
emotional well-being. While the social worker agreed that caring for two children was
generally easier than caring for five children, she noted that caring for two children under
age four could be harder than caring for three preteen children. The family’s therapist
had told the social worker “that during therapy, there isn’t much discussion of concerns,
or issues that come up.” The social worker opined that mother’s failure to supervise the
children and her lack of concern for their emotional well-being showed that mother had
not improved in her parenting.
               The social worker also testified that D.G.’s needs were being met in her
placement with the caregiver. All four children were “bonded,” and the three older
children “care for each other,” “help with D[.G.],” and “are concerned with the lack of
supervision by mother with D[.G.].”
               Mother testified that D.G. called her “Mommy,” told her “I love you,” and
asked if she could go home with mother. Mother testified she could obtain child care for


4
    This child is not a part of the current dependency proceeding.
                                               8
D.G. through the Priority Center and it would be easier for her to supervise just D.G. than
all four children (although mother did not address also raising the two babies who were
not part of the current dependency proceeding). Mother believed D.G. would be “a little
bit sad” if she were not living with her older siblings, but that she would eventually be
fine. Mother was committed to facilitating sibling visitation.
              Mother claimed the reports of D.G. getting lost and falling in a lake were
exaggerated. Mother also admitted she should not have allowed her boyfriend to be
present at visits with the children, but that he had only been present to drop off a phone
charger and to bring Chinese food. Mother admitted her boyfriend had cursed when
speaking to her by telephone via Bluetooth, but said he was not angry at the time.
Mother also denied fighting with her boyfriend, speaking poorly about the caregiver,
telling A.G. she smelled, or blaming the children for her own lack of progress in
complying with her case plan.
              Mother’s counsel argued that mother was prepared to resume caring for
D.G., and that the concerns expressed by the older children were exaggerated.
              Mother’s counsel also argued that there had been a change of circumstances
in mother’s parenting skills and her insight into the case. Further, counsel argued that the
return of D.G. to mother’s care and custody would be in D.G.’s best interests “so that
D[.G.] can grow up with her biological mother, who is a safe and stable parent, so she
could grow up with [her younger half-brother] who . . . she is close in age with, and still
have a robust and flourishing relationship with her older siblings.”
              Both SSA’s counsel and the children’s counsel opposed the section 388
petition on the ground mother had failed to show either changed circumstances or that the
proposed order would be in D.G.’s best interests.
              During one part of the argument, the children’s counsel discussed a
children’s family team meeting that occurred in December 2020 to address mother’s lack


                                             9
of supervision during visits. The children’s counsel noted that at this meeting, mother
minimized the issues, saying both that the social worker “makes a big issue out of
everything,” and that the children had exaggerated what had happened. The children’s
counsel then noted that, “at this meeting, the children still maintained their truth about the
situation.”
              The juvenile court denied the section 388 petition on the ground mother had
failed to demonstrate a sufficient change in circumstances and had failed to show that the
proposed modification would promote D.G.’s best interests.
              The juvenile court then proceeded with the section 366.26 hearing, at which
mother’s counsel submitted on the recommendation to order legal guardianship. The
court ordered legal guardianship as the permanent plan, and appointed the caregiver as
the children’s legal guardian.


                                        DISCUSSION
                                              I.
    THE JUVENILE COURT DID NOT ERR BY FAILING TO APPOINT INDEPENDENT COUNSEL
                                                                  5
               FOR D.G. AT THE HEARING ON THE SECTION 388 PETITION

              Separate counsel must be appointed for different siblings in a dependency
matter only when an actual conflict arises. “When first appointing counsel in a


5
  SSA contends that the issue of whether independent counsel should have been
appointed for D.G. has been forfeited because it was not raised in the juvenile court. In a
criminal case, the issue of an attorney conflict of interest may be raised for the first time
on appeal “so long as the trial court knew, or reasonably should have known, of the
possibility of a conflict of interest.” (People v. Bonin (1989) 47 Cal.3d 808, 839.) In re
Elizabeth M. (1991) 232 Cal.App.3d 553, 563-564, held that the same rule applies in
dependency cases. That court also held that a parent may assert his or her child’s right to
independent counsel: “A father has standing to assert his child’s right to independent
counsel, because independent representation of the children’s interests impacts upon the
father’s interest in the parent-child relationship.” (Id. at p. 565.)
                                             10
dependency matter, the court may generally appoint a single attorney to represent all the
siblings. It would have to appoint separate attorneys if, but only if, there is an actual
conflict among the siblings or if circumstances specific to the case—not just the potential
for conflict that inheres in all multisibling dependency cases—present a reasonable
likelihood an actual conflict will arise. If these specific circumstances exist, the court
should appoint separate counsel at the outset rather than await an actual conflict and the
possible disruption a later reappointment may cause. After the initial appointment, the
court will have to relieve counsel from multiple representation if, but only if, an actual
conflict arises.” (In re Celine R. (2003) 31 Cal.4th 45, 58.)
              In the present case, there is no contention that an actual conflict or a
reasonable likelihood of an actual conflict existed at the time the dependency proceedings
were initiated. Therefore, separate counsel would only be necessary at the hearing on the
section 388 petition if an actual conflict had arisen at that time.
              To establish an “actual conflict” in a dependency matter, a specific showing
is required: “For an actual conflict to arise at the permanency planning stage, there must
be a showing that the siblings have different interests that would require their attorney to
advocate a course of action for one child which has adverse consequences to the other.
Standing alone, the fact that siblings have different permanent plans does not necessarily
demonstrate an actual conflict of interest.” (In re T.C. (2010) 191 Cal.App.4th 1387,
1391; see In re Barbara R. (2006) 137 Cal.App.4th 941, 953-954.) Thus, at the
section 388 hearing, the potential that D.G.’s permanent plan might be changed and
therefore be different than the permanent plans for F.G., S.G., and A.G. did not create an
actual conflict for the children’s counsel.
              The issue before the juvenile court at the evidentiary hearing on mother’s
section 388 petition was two-fold: Whether mother had established changed (not
changing) circumstances since the time reunification services had been terminated and


                                              11
the permanency planning hearing had been set, and whether either returning D.G. to
mother’s care or continuing her permanency hearing would be in D.G.’s best interests.
Mother fails to show that the children’s counsel had an actual conflict of interest.
Nothing establishes the children’s counsel was required to advocate a course of action for
D.G. that would have adverse consequences for F.G., S.G., and A.G. The same
conclusion is warranted even assuming the children’s counsel agreed that pursuing
reunification between mother and D.G. was in D.G.’s best interest.


                                              II.
                                ANY ERROR WAS HARMLESS
              Even if an actual conflict of interest had existed, and the juvenile court
should have appointed separate counsel for D.G., reversal is only appropriate if we find a
reasonable probability that the outcome would have been different if separate counsel had
been appointed. (In re Celine R., supra, 31 Cal.4th at p. 60 [“A court should set aside a
judgment due to error in not appointing separate counsel for a child . . . only if it finds a
reasonable probability the outcome would have been different but for the error”]; In re
Elizabeth M., supra, 232 Cal.App.3d at p. 568 [“error in failing to appoint independent
counsel for children with varying interests” only requires reversal if there has been a
miscarriage of justice]; see In re Richard E. (1978) 21 Cal.3d 349, 355.)
              Mother contends that “it is reasonably probable that independent counsel
for D[.G.] could have convinced the juvenile court to grant the section 388 petition.
Independent counsel willing to scrutinize the statements of F[.G.], S.G., and A[.G.] may
very well have agreed with mother’s assessment that many of their statements were
exaggerated. [Citation.] Independent counsel may have also prioritized D[.G.]’s bond
with mother, for which there was no contrary evidence. [Citation.] Knowing that a
trained legal professional with access to confidential information agreed with the


                                              12
modification request following an independent assessment of D[.G.]’s best interests could
have tilted the ‘emotional balance’ in favor of granting the petition. The error in failing
to appoint independent counsel for D[.G.] was therefore prejudicial.”
              At the section 388 hearing, SSA opposed mother’s requests because mother
had failed to show she could adequately supervise D.G., mother was not honest and did
not comply with SSA’s requirements, D.G. was not old enough to be able to verbalize
any problems with mother’s supervision, and mother had not resolved problems with her
lack of emotional support for the children. Mother did not dispute that any of the issues
regarding her lack of supervision of the children (especially D.G.) had occurred. Rather,
she claimed the children were exaggerating and the situation was not as serious as
reported by the children and SSA. The juvenile court read SSA’s reports and heard
mother’s testimony on these matters. The children’s counsel did not witness any of the
incidents; if independent counsel had been appointed for D.G., the most they could do
would be to independently evaluate the recorded statements of the children and of mother
and base a recommendation on that evaluation to the court. That, however, is exactly
what the juvenile court had already done, and there is no reason to believe that another
counsel’s interpretation of those statements would in any way have changed the juvenile
court’s ruling.
              Further, mother’s entire argument assumes that independent counsel for
D.G. would have agreed with mother rather than SSA and the children’s counsel
regarding the benefit to D.G. of being returned to mother’s care. Nothing in the appellate
record supports that assumption. The only evidence of benefit to D.G. was mother’s
declaration in support of the section 388 petition. There was no evidence that D.G.
would suffer detriment if her relationship with mother were severed. (In re Jerome D.
(2000) 84 Cal.App.4th 1200, 1207.) The existence of affectionate and positive
interactions between a child and parent, without evidence of a significant, positive


                                             13
emotional attachment is insufficient to demonstrate harm sufficient to constitute
prejudicial error.


                                       DISPOSITION
              The order is affirmed.




                                                 FYBEL, J.

WE CONCUR:



MOORE, ACTING P. J.



ZELON, J.*

*Retired Justice of the Court of Appeal, Second Appellate District, assigned by the Chief
Justice pursuant to article VI, section 6 of the California Constitution.




                                            14